Mr. Justice Heydenfeldt delivered the opinion of the Court.
Mr. Chief Justice Murray concurred.
The defendants, being warehousemen, and having given their storage *543receipt for a specific number of barrels, cannot set up the want of segregation to avert their liability. By their receipt, they have charged themselves and are estopped. If a warehouseman would protect himself from liability in such cases, he can do so by describing the goods as part of a larger lot and unseparated, or in bulk, with the goods of others. Such a description would give notice to any transferee of the warehouse receipt, of the condition of the goods, and enable him to use the necessary diligence in obtaining the title to a specific property.
This case is the same as that of Adams et al. v. Gorham et al., decided at the last January term. 6 Cal. R.
Judgment affirmed.